ORDER REINSTATING
Movant, Raymond L. Suell, seeks reinstatement to the Kentucky Bar Association. The Board of Governors recommended this Court grant his motion. Seventeen members of the Board voted to approve reinstatement, no member voted to deny, and one member abstained. For the reasons set forth herein, we accept the Board’s recommendation and grant reinstatement.
Movant was admitted to practice law in the Commonwealth of Kentucky on April 15, 1957. On March 20, 1986, this Court accepted Movant’s resignation in order to terminate disciplinary proceedings regarding pending charges of unethical conduct. The charges against Movant arose from a misuse of client funds in an escrow account. He now applies for restoration to the Kentucky Bar Association pursuant to SCR 8.510.
Movant’s application was referred to the Character and Fitness Committee pursuant to SCR 3.510(3). The Character and Fitness Committee initiated a full investigation in accordance with SCR 2.040 and, following the investigation, held a formal hearing in accordance with SCR 2.050. After hearing evidence, reviewing the record, and participating in a formal hearing with Movant, the Character and Fitness Committee recommended that Movant’s reinstatement application should be approved, which was accepted by the Board. The Board recommends that this Court approve Movant’s reinstatement application. We accept the Board’s recommendation and order Movant reinstated. Movant is directed to pay all costs associated with this proceeding, said sum being $513.20.
Accordingly, the application for reinstatement filed by Movant, Raymond L. Suell, is hereby granted.
All concur.
ENTERED: May 16, 2002.
/s/ Joseph E. Lambert CHIEF JUSTICE